                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTil CAROLINA
                                  WESTERN DIVISION
                                     No. 5:12-CR-9-D
                                    No. 5:17-CV-205-D


D~SRAYHOWARD,                                )
                                             )
                            Petitioner,      )
                                             )
                v.                           )                 ORDER
                                             )
UNITEDSTATESOFAMEmC~                         )
                                             )
                            Respondent.      )


       On February 22, 2018, Dennis Ray Howard ("Howard") moved to alter or amend this court's

judgment of Jan1.1ary 22, 2018 [D.E. 143]. The court has considered the motion under the governing

standard. See Fed. R. Civ. P. 59(e); Zinkand v. Bro:M!,478 F.3d 634,637 (4th Cir. 2007); Bogart

v. Chapell, 396F.3d548, 555 (4thCir. 2005); Pac. Ins. Co. v.Am. Nat'lFirelns. Co., 148F.3d396,

403 (4th Cir. 1998); Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1995).

       The motion [D.E. 143] lacks merit and is DENIED.

       SO ORDERED. This .!8 day of Jan1.1ary 2019.
